Exhibit 10.1

SETTLEMENT AGREEMENT AND
MUTUAL RELEASE


This Settlement Agreement and Mutual Release (this “Agreement” or “Mutual
Release”) entered into on November __, 2007, is by and between Texhoma Energy,
Inc., a Nevada Corporation (“Texhoma,” and unless otherwise stated, the defined
term Texhoma shall include any and all subsidiaries of Texhoma, including
Texaurus Energy, Inc., a Delaware corporation) and Frank A. Jacobs, an
individual (“Jacobs”) and Jacobs Oil & Gas Limited, a British Columbia
corporation (“JOGL,” and collectively with Jacobs, the “Jacobs Parties”), Clover
Capital, (“Clover”), Capersia Pte. Ltd., a Singapore company (“Capersia”), Peter
Wilson, an individual (“Wilson”), and Sterling Grant Capital, Inc. a BC
corporation (“SGC”) (collectively, Clover, Capersia, Wilson and SGC, the “Non-
Jacobs Parties,” and with the Jacobs Parties (the “Interested Parties”, and
individually, an “Interested Party”), each sometimes referred to herein as a
“Party,” and collectively referred to herein as the “Parties.”


 
1.      Representations and Warranties of the Interested Parties:



1.1
Capersia entered into a Sale and Purchase Agreement with Texhoma on or about
November 4, 2004, pursuant to which Texhoma purchased a 40% interest in Black
Swan Petroleum Pty. Ltd., for 56,000,000 (post forward split) shares of Texhoma
common stock, of which approximately 26,000,000 shares have been transferred
and/or gifted to various parties, leaving an aggregate of 30,000,000 shares held
in the name of Capersia as of the date of this Agreement (the “Capersia
Shares”).
   
1.2
Jacobs was previously employed by Texhoma as a Director of Texhoma from
approximately January 24, 2005, to June 14, 2007; as Chief Executive Officer of
Texhoma from approximately April 12, 2006, to June 5, 2006, and from
approximately May 17, 2007 to June 4, 2007; as Chief Financial Officer from
approximately May 17, 2007 to June 14, 2007; and as Executive Chairman during
the period from approximately January 24, 2005 to June 14, 2007 (collectively
the “Employment”).
   
1.3
On or about March 24, 2006, Jacobs subscribed and paid cash for 7,500,000 shares
of Texhoma’s common stock for aggregate consideration of $300,000 (the “Jacobs
Shares”).
   
1.4
On or about October 19, 2006, during which time Jacobs served as Executive
Chairman, Texhoma issued a Promissory Note to JOGL, an entity controlled by
Jacobs in the amount of $493,643.77, which amount purportedly represented funds
advanced to the Company by Jacobs and management fees owed to Jacobs (the
“Jacobs Note”), a copy of which is attached hereto as Exhibit A.
   
1.5
On or around October 19, 2006, in security for the repayment of the Jacobs Note,
Texhoma entered into a Security Agreement with Jacobs, attached hereto as
Exhibit B, under which Security Agreement, Texhoma transferred 200,000 shares of
the common stock of Morgan Creek Energy Corp. to Jacobs as security for the
repayment of the Jacobs Note (the “Morgan Creek Shares”).
   
1.6
In April and May 2006, Texhoma issued an aggregate of 22,375,000 shares of its
common stock to Lucayan Oil and Gas Investments, Ltd., a Bahamas corporation
(the “LOGI Shares”).
   
1.7
On or about June 5, 2007, Texhoma entered into an Agreement with JOGL (the
“Tolling Agreement,” attached hereto as Exhibit C, pursuant to which JOGL agreed
that no interest would be due from Texhoma and/or accrue on the principal or
accrued interest to date on the Jacobs Note for a period of one (1) year from
the date of the Tolling Agreement and that JOGL would not try to collect the
principal and/or accrued interest on such Jacobs Note for a period of one (1)
year.
   
1.8
On or about June 5, 2007, several of Texhoma’s largest shareholders, including
Capersia and Jacobs, entered into a Voting Agreement, whereby they agreed that
until June 5, 2009, neither would vote any of the shares of common stock which
they held for (i.e. in favor of) the removal of William M. Simmons or Daniel
Vesco, Texhoma’s Directors, or for or against various other shareholder
approvals as described in greater detail on the Voting Agreement, attached
hereto as Exhibit D (the “Voting Agreement”).  
   
1.9
The issuances of the Jacobs Shares, the Capersia Shares and the LOGI Shares
(collectively the “Shares”), were validly issued, with approval by Texhoma’s
Directors, fully paid and non-assessable upon their issuance  and the legal
opinions previously provided for the sale or transfer of any such Shares
pursuant to Rule 144 under the Securities Act of 1933, as amended, were
compliant with Rule 144.
   
1.10
The Parties wish to enter into this Mutual Release to settle their disputes.




--------------------------------------------------------------------------------


 
2.      Settlement.



2.1
The Jacobs Parties agree that in consideration for Texhoma agreeing to the terms
and conditions of Section 3.3 and Section 4.3, as well as the other terms and
conditions contained herein (the “Jacobs Consideration”), that the Jacobs
Parties agree to the terms and conditions of Section 3.1, Section 4.1 and
Section 5, below, as well as the other terms and conditions contained herein.
   
2.2
The Non-Jacobs Parties agree that in consideration for Texhoma agreeing to the
terms and conditions of Section 3.3 and Section 4.3, as well as the other terms
and conditions contained herein (the “Non-Jacobs Consideration”), that the
Non-Jacobs Parties agree to the terms and conditions of Section 3.2, Section 4.2
and Section 5, below, as well as the other terms and conditions contained
herein.
   
2.3
Texhoma agrees that in consideration for the Interested Parties agreeing to the
terms and conditions of Sections 3.1, 3.2, 4.1, 4.2 and Section 5, below, as
well as the other terms and conditions contained herein (the “Texhoma
Consideration”), that Texhoma agrees to the terms and conditions of Section 3.3
and 4.3, below, as well as the other terms and conditions contained herein.
   
2.4
The Jacobs Parties agree that they will receive valid consideration from the
Jacobs Consideration.
   
2.5
The Non-Jacobs Parties agree that they will receive valid consideration from the
Non-Jacobs Consideration.
   
2.6
Texhoma agrees that it will receive valid consideration from the Texhoma
Consideration.



 
3.      Settlement Terms.



3.1
In consideration of the agreements and covenants set forth herein above and
below, the sufficiency of which is hereby acknowledged and confessed, the Jacobs
Parties, for themselves, their agents, servants, attorneys, officers, directors,
employees, successors and assigns, to the extent legally allowed, hereby
covenant and agree as follows:
   
3.1.1
To return 5,000,000 of the Jacobs Shares to Texhoma for cancellation (and to
provide Texhoma authority and consent and to execute any required documentation
in connection with such authority and consent to affect such cancellation)
promptly after the Parties entry into this Mutual Release (the “Jacobs
Cancellation”), which will leave Jacobs with 2,500,000 shares of Texhoma’s
common stock (the “Remaining Jacobs Shares”) and that neither of the Jacobs
Parties shall have any claim to or interest in any of the Jacobs Shares, other
than the Remaining Jacobs Shares, subsequent to such return and cancellation.
   
3.1.2
That in connection with the Parties entry into this Mutual Release, that any and
all debt owed by Texhoma to the Jacobs Parties, which is known or unknown,
accounted for or unaccounted for, will be forever discharged and forgiven, the
result of which will be that following the Parties entry into this Mutual
Release, Texhoma will owe no cash nor any other consideration to any of the
Jacobs Parties, or to any of the Non-Jacobs Parties, including but not limited
to Clover and Capersia.
   
3.1.3
That Texhoma shall owe Jacobs no rights to contribution and/or indemnification
in connection with his service to Texhoma as an officer or Director and/or in
connection with his service to Texaurus Energy, Inc., as   an officer or
Director of such companies, following the Parties entry into this Mutual
Release, for any matters, claims, or actions whatsoever, in connection with any
cause of action, lawsuit, or complaint of any kind brought by any current or
former shareholder of Texhoma or Texaurus, and/or current officer or Director of
Texhoma or any regulatory board or commission.
   
3.1.4
That Jacobs will certify the accuracy and correctness of Texhoma’s yet to be
prepared annual and interim financial statements and periodic reports, relating
to the time periods of the Employment, in a form substantially similar to the
SEC’s required (i) Certification Of Chief Executive Officer and Chief Financial
Officer Pursuant To Section 302 of The Sarbanes-Oxley Act Of 2002 and
Certification of Chief Executive Officer; and (ii) Certification of Chief
Financial Officer Pursuant To 18 U.S.C. Section 1350, As Adopted Pursuant To
Section 906 Of The Sarbanes-Oxley Act Of 2002 (collectively the
“Certifications”).
   
3.1.5
That Jacobs will certify the accuracy and correctness of Texhoma’s previously
prepared and filed annual and interim financial statements and periodic reports,
relating to the time period of the Employment, by executing the Certifications
attached hereto as Exhibit E.
   
3.1.6
That neither of the Jacobs Parties has any interest in, claim to, or
disagreement with the LOGI Shares, and neither of the Jacobs Parties will take
any steps or actions to prevent the sale of or transfer of such LOGI Shares,
inquire into the status of such shares and/or to purchase and/or finance such
shares in the future, directly or indirectly.
   
3.1.7
Jacobs agrees to continue to assist Texhoma to the best of his ability and
knowledge, as Texhoma may reasonably request in writing, with responses to any
questions asked regarding Texhoma’s operations and/or financial
statements.  Jacobs also agrees to use his best efforts to produce executed
copies of any documents reasonably requested by Texhoma, concerning Texhoma’s
prior operations, liabilities, financial statements or disclosure in its
Securities and Exchange Commission filings, directly or indirectly.




--------------------------------------------------------------------------------



   
3.1.8
Jacobs agrees that any and all stock options which were granted by Texhoma to
Jacobs previously in connection with his Employment or otherwise have previously
expired unexercised and that he holds no options or warrants in the common stock
of Texhoma or Texaurus.
   
3.1.9
That the Voting Agreement shall remain in full affect and force following the
Parties’ execution of this Mutual Release and be enforceable against Jacobs for
and until the expiration of the term of such Voting Agreement.
   
3.1.10
Jacobs certifies that he does not control or have any participation, beneficial
ownership in, and/or interest in any shares of Texhoma other than the Jacobs
Shares.
   
3.1.11
That nothing in this Mutual Release shall be construed in any way to relate to
the approval or validation of the consideration given for or the validity of the
issuance of the Shares by Texhoma or its current officers and directors, and/or
to the validity or approval of any legal opinions previously provided for the
sale or transfer of any such Shares pursuant to Rule 144 under the Securities
Act of 1933, as amended or otherwise, by Texhoma or its current officers and
directors.
   
3.2
In consideration of the agreements and covenants set forth herein above and
below, the sufficiency of which is hereby acknowledged and confessed, the
Non-Jacobs Parties, for themselves, their agents, affiliates, servants,
attorneys, officers, directors, employees, successors and assigns, to the extent
legally allowed, hereby covenant and agree as follows:
   
3.2.1
That in connection with the Parties entry into this Mutual Release, that any and
all debt owed by Texhoma to Clover or Capersia or any affiliated parties of
Clover or Capersia, or any other of the Non-Jacobs Parties, which is known or
unknown, accounted for or unaccounted for, will be forever discharged and
forgiven, the result of which will be that following the Parties entry into this
Mutual Release, Texhoma will owe no cash nor any other consideration to either
Clover or Capersia, nor any other of the Non-Jacobs Parties.
   
3.2.2
That none of the Non-Jacobs Parties have any interest in, claim to, or
disagreement with the LOGI Shares, and none  of the Non-Jacobs Parties will take
any steps or actions to prevent the sale of or transfer of such LOGI Shares,
inquire into the status of such shares and/or to purchase such shares, inquire
into the status of such shares and/or to purchase and/or finance such shares in
the future, directly or indirectly.
   
3.2.3
That the Voting Agreement shall remain in full affect and force and be
enforceable against Capersia for and until the expiration of the term of such
Voting Agreement.
   
3.2.4
Capersia agrees not to sell, gift or otherwise transfer an amount of the
Capersia Shares in excess of 2% of Texhoma’s then outstanding shares of common
stock, in any three (3) month period, until the second anniversary of the
Parties entry into this Mutual Release, unless such transfer is pre-approved in
writing by Texhoma in its sole discretion (the “Capersia Leak-Out”).  Capersia
further agrees that Texhoma may require Capersia to have an additional
restrictive legend placed on the Capersia Shares, evidencing and disclosing the
terms of the Capersia Leak-Out, in Texhoma’s sole discretion and that Capersia
will promptly comply with such additional legend requirement.
   
3.2.5
 That nothing in this Mutual Release shall be construed in any way to relate to
the approval or validation of the consideration given for or the validity of the
issuance of the Shares by Texhoma or its current officers and directors, and/or
to the validity or approval of any legal opinions previously provided for the
sale or transfer of any such Shares pursuant to Rule 144 under the Securities
Act of 1933, as amended or otherwise, by Texhoma or its current officers and
directors.
   
3.3
In consideration of the agreements and covenants set forth herein above and
below, the sufficiency of which is hereby acknowledged and confessed, Texhoma,
for itself, its agents, servants, attorneys, officers, directors, employees,
successors and assigns, to the extent legally allowed, hereby covenants and
agrees as follows:
   
3.3.1
Jacobs will retain the Remaining Jacobs Shares, Capersia will retain the
Capersia Shares, and any previous assigns or transferees of the Jacobs Shares or
the Capersia Shares, will retain such transferred or assigned shares, free and
clear of any and all claims to such shares by Texhoma, other than the Capersia
Leak-Out, described above.
   
3.3.2
Texhoma will release any and all claims to the Morgan Creek Shares and/or any
additional shares of Morgan Creek Energy Corp., which Texhoma may have been due
and/or be due as a result of any splits or shares distributions relating to the
Morgan Creek Shares, and agrees that such Morgan Creek Shares shall be the sole
property of Jacobs following the Parties entry into this Mutual Release, which
Morgan Creek Shares were previously held by Jacobs in trust as collateral for
repayment of the Jacobs Note.




--------------------------------------------------------------------------------



   

 
4.      Mutual Release.



4.1
In consideration of the agreements and covenants set forth herein above and
below, the sufficiency of which is hereby acknowledged and confessed, each of
the Jacobs Parties, for themselves, their officers, directors, agents, servants,
representatives, successors, employees and assigns, hereby covenants and agrees
as follows:
   
4.1.1
That each of the Jacobs Parties hereby releases, acquits and forever discharges
Texhoma, its current and former agents, officers, directors, servants,
attorneys, representatives, successors, employees and assigns (each a “Texhoma
Party” and collectively the “Texhoma Parties”) from any and all rights,
obligations, claims, demands and causes of action, whether in contract, tort,
under state and/or federal law, or state and/or federal securities regulations,
whether asserted or unasserted, whether known or unknown, suspected or
unsuspected, which they ever had or now have, upon or by reason of any manner,
cause, causes or thing whatsoever, including without limitation, any presently
existing claim or defense, whether or not presently asserted, suspected,
contemplated or anticipated, arising from or relating to any Texhoma Party, the
operations of Texhoma, and/or Texhoma in general, for or by reason of any
matter, cause or thing whatsoever, including all obligations arising therefrom,
and omissions and/or conduct of Texhoma or the Texhoma Parties, relating
directly or indirectly thereto.
   
4.2
In consideration of the agreements and covenants set forth herein above and
below, the sufficiency of which is hereby acknowledged and confessed, the
Non-Jacobs Parties for themselves, their officers, directors, affiliates,
agents, servants, representatives, successors, employees and assigns, hereby
covenant and agree as follows:
   
4.2.1
That the Non-Jacobs Parties hereby release, acquit and forever discharge
Texhoma, its current and former agents, officers, directors, servants,
attorneys, representatives, successors, employees and assigns from any and all
rights, obligations, claims, demands and causes of action, whether in contract,
tort, under state and/or federal law, or state and/or federal securities
regulations, whether asserted or unasserted, whether known or unknown, suspected
or unsuspected, , which they ever had or now have, upon or by reason of any
manner, cause, causes or thing whatsoever, including without limitation, any
presently existing claim or defense, whether or not presently asserted,
suspected, contemplated or anticipated, arising from or relating to any Texhoma
Party, the operations of Texhoma, and/or Texhoma in general, for or by reason of
any matter, cause or thing whatsoever, including all obligations arising
therefrom, and omissions and/or conduct of Texhoma or the Texhoma Parties,
relating directly or indirectly thereto.
   
4.3
In consideration of the agreements and covenants set forth herein above and
below, the sufficiency of which is hereby acknowledged and confessed, Texhoma,
hereby covenants and agrees as follows:
   
4.3.1
That Texhoma hereby releases, acquits and forever discharges each of the
Interested Parties, their current and former agents, officers, directors,
servants, attorneys, representatives, successors, employees and assigns in their
role with such entities limited only to such demonstrable capacities from any
and all rights, obligations, claims, demands and causes of action, whether in
contract, tort, under state and/or federal law, or state and/or federal
securities regulations, whether asserted or unasserted, whether known or
unknown, suspected or unsuspected, which they ever had or now have, upon or by
reason of any manner, cause, causes or thing whatsoever, including without
limitation, any presently existing claim or defense, whether or not presently
asserted, suspected, contemplated or anticipated, arising from or relating to
the Capersia Shares, the Employment, the Jacobs Note, the Jacobs Shares, the
Morgan Creek Shares, and the LOGI Shares (“Disputes”), for or by reason of any
matter, cause or thing whatsoever, including all obligations arising therefrom,
and omissions and/or conduct of any of the Interested Parties and/or their
former or current agents, attorneys, servants, representatives, successors,
employees, directors, officers and assigns, relating directly thereto in their
role with such entities limited only to such demonstrable capacities in
connection with the Disputes.
   
4.4
The Parties understand, acknowledge and agree that the releases set forth above
may be pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such
releases.  Similarly, the Parties agree that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered relating to the subject matter discussed above, shall affect in any
manner the final, absolute and unconditional nature of the release set forth
above.




--------------------------------------------------------------------------------


 
5.      Confidentiality and Non-Disclosure.



5.1
Confidentiality.
     
The Interested Parties hereby agree that the existence of this Mutual Release is
and shall remain confidential and that any public announcement thereof, or
Securities Exchange Commission report filed in connection therewith, in whatever
timing or manner, shall be at the sole discretion of Texhoma.  The Interested
Parties hereby also agree that the terms of the settlement described in this
Mutual Release, and as such may have been previously discussed among the
Parties, are and shall, at the discretion of Texhoma, remain confidential and
the Interested Parties agree that such terms shall not be disclosed by the
Interested Parties to any other person; provided, however, that any of the
Interested Parties may disclose the terms of this Mutual Release (i) to its
attorneys, accountants, senior managers or other professionals retained by the
disclosing party for the purpose of rendering advice to the disclosing party as
necessary to for fulfilling their obligations hereunder or filing tax returns so
long as such persons are informed by the disclosing party as to the confidential
nature of such information and are directed by the disclosing party to treat
such information confidentially and to use it only in connection with their
representation of the disclosing party; and (ii) pursuant to any legal process
requiring such disclosure.  In the event that one of the Interested Parties is
required by lawful order or subpoena to disclose any of the terms of this Mutual
Release, said party must notify Texhoma of such order or subpoena immediately
and prior to making any disclosures and shall provide Texhoma with the
opportunity and cooperation necessary to object to, contest, or seek a
protective order or other remedy concerning such disclosure.
   
5.2
Nondisparagement.
   
5.2.1
The Interested Parties agree that they will not say, write or cause to be said,
disseminated, published, issued, communicated or written, any statement that may
be considered defamatory, derogatory, or disparaging of Texhoma or any of
Texhoma’s past, present, or future parents, subsidiaries, affiliates, officers,
directors, trustees, employees, attorneys, investors, and agents, and its and
their heirs, successors, assigns, representatives, and predecessors,
individually and in their official capacities, except to the extent the same is
a privileged communication under applicable law.
   
5.2.2
The Interested Parties agree that they will not say, write or cause to be said,
disseminated, published, issued, communicated or written, any statement
whatsoever, relating to Texhoma or any of Texhoma’s past, present, or future
parents, subsidiaries, affiliates, officers, directors, trustees, employees,
attorneys, investors, and agents, and its and their heirs, successors, assigns,
representatives, and predecessors, individually and in their official
capacities, to Laurus Master Fund, Ltd., any current, former or future
affiliates of Laurus Master Fund, Ltd., any other former, current or future
officers and directors of Texhoma, and/or any other former, current or future
business partners or parties to any agreements whatsoever with Texhoma, without
the prior written consent of Texhoma.
   
5.3
Damages.
   
5.3.1
The Interested Parties agree that upon any breach of this Section 5, by any
Interested Party, whether intentional or unintentional, deliberate or
accidental, for any reason whatsoever, such Interested Party will pay Texhoma
liquidated damages in the amount of $25,000, per breach, which amount shall not
be a penalty, but which amount the Interested Parties agree is a good faith
estimate of the actual damages that will be caused to Texhoma by such breach by
any Interested Party (the “Interested Party Liquidated Damages”). Each
Interested Party further agrees that such Interested Party Liquidated Damages
are reasonable.  The recovery of the Liquidated Damages shall not limit
Texhoma’s (nor any other of the Texhoma Parties’) ability to pursue any cause of
action, or obtain any other judgment, injunction or remedy, whatsoever, against
any of the Interested Parties in connection with any such breach of this Section
5, and, all Parties agree that such Liquidated Damages shall be in addition to
any remedy in law or equity.




--------------------------------------------------------------------------------



   

 
6.      Miscellaneous



6.1
No Other Cause of Action.  The Parties are not aware of any claims not being
released herein against them.
   
6.2
Capacity and Authorization.  The Parties to this Mutual Release further
represent that they have read it in full before its execution and that they
fully understand the meaning, operation and effect of its terms.  Each
individual signing this Mutual Release warrants and represents that he or she
has the full authority and is duly authorized and empowered to execute this
Mutual Release on behalf of the Party for which he or she signs.
   
6.3
Assignments.  The Interested Parties represent that they have not assigned, in
whole or in part, any claims, demands and/or causes of action against Texhoma to
any person or entity prior to their execution of this Mutual Release.
   
6.4
Section Headings. Section headings are for convenience only and shall not define
or limit the provisions of this Agreement.
   
6.5
Waiver. No failure on the part of any Party to enforce any provisions of this
Agreement will act as a waiver of the right to enforce that provision.
   
6.6
Binding Effect.  This Mutual Release shall be binding on and inure to the
benefit of the Parties and their respective heirs, successors, assigns,
directors, officers, agents, employees and personal representatives.
   
6.7
Modification.  No modification or amendment of this Mutual Release shall be
effective unless such modification or amendment shall be in writing and signed
by all Parties hereto.
   
6.8
Entire Agreement.  This Mutual Release constitutes the entire agreement between
the Parties pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties in connection with the subject matter
hereof.
   
6.9
Interpretation.  The interpretation, construction and performance of this Mutual
Release shall be governed by the laws of the State of Texas.  Whenever used
herein, the singular number shall include the plural, the plural shall include
the singular and the use of any gender shall be applicable to all genders.
   
6.10
Faxed Signatures.  For purposes of this Mutual Release a faxed signature shall
constitute an original signature.
   
6.11
Execution.  This Mutual Release may be executed in several counterparts, each of
which shall be deemed an original, and such counterparts taken together shall
constitute but one and the same Mutual Release.  A photocopy of this Mutual
Release shall be effective as an original for all purposes.
   











[Remainder of page left intentionally blank. Signature page follows.]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, intending to be legally bound, the Parties hereto have
executed this Mutual Release as of the date first written above.

 
Texhoma Energy, Inc.




/s/ Frank A.
Jacobs                                                                             
/s/ Daniel Vesco
Frank A.
Jacobs                                                                                  Daniel
Vesco
 CEO




Jacobs Oil & Gas
Limited                                                                 Texaurus
Energy, Inc.
By: Texhoma Energy, Inc.
By: /s/ Frank A.
Jacobs                                                                     Its:
Sole Shareholder
Its: President and
CEO                                                                        /s/
Daniel Vesco
Printed Name: Frank A.
Jacobs                                                         Daniel Vesco
 CEO




Clover
Capital                                                                                     
Capersia Pte. Ltd.


By: /s/ Dr. Gerold
Hoop                                                                       By:
/s/ Richard Wilson
Its:
Director                                                                                        Its:
Directors Duly Authorized Signatory
Printed Name: Dr. Gerold Hoop                 
                                       Printed Name: Richard Wilson




Sterling Grant Capital, Inc.


By: /s/ Peter Wilson
Its:
President                                                                                         /s/
Peter Wilson
Printed Name: Peter Wilson                       
                                        Peter Wilson






--------------------------------------------------------------------------------



Exhibit E
CERTIFICATION OF FRANK A. JACOBS PURSUANT TO
SECTIONS 302 and 906 OF THE SARBANES-OXLEY ACT OF 2002


I, Frank A. Jacobs, certify that:


1.            I have reviewed Texhoma Energy, Inc.’s (the “Company’s”) Annual
Report on Form 10-KSB for the period ended September 30, 2005, which was filed
with the Securities and Exchange Commission (the “SEC”) on August 21, 2007, and
the Company’s Quarterly Report on Form 10-QSB for the period ending December 31,
2005, filed with the SEC on September 11, 2007, the Company’s Quarterly Report
on Form 10-QSB for the period ending March 31, 2006, filed with the SEC on
October 2, 2007, and the Company’s Quarterly Report on Form 10-QSB for the
period ending June 30, 2006, filed with the SEC on October 12, 2007
(collectively, the “Report”)’


2.             Based on my knowledge, the Reports do not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements made, in light of the circumstances under which such statements
were made, not misleading with respect to the period covered by such Reports;


3.             Based on my knowledge, the financial statements, and other
financial information included in the Reports, fairly present in all material
respects the financial condition, results of operations and cash flows of the
Company as of, and for, the periods presented in such Reports;


4.             I was responsible for establishing and maintaining disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company during the time periods of the Reports, and:


a)             Designed such disclosure controls and procedures, or caused such
disclosure controls and procedures to be designed, to ensure that material
information relating to the Company, including its consolidated subsidiaries,
was made known within those entities, particularly during the period in which
the Reports were prepared;


b)             Evaluated the effectiveness of the Company's disclosure controls
and procedures and agree with the conclusions about the effectiveness of the
disclosure controls and procedures, as of the end of the periods covered by the
Reports, based on such evaluation; and


c)             Agree with the disclosure in the Reports, regarding any change in
the Company's internal control over financial reporting that occurred during the
time periods covered by the Reports that have materially affected, or is
reasonably likely to materially affect, the Company's internal control over
financial reporting; and


--------------------------------------------------------------------------------



5.             I have disclosed, based on, my evaluation of internal control
over financial reporting, to the Company:
 
a)             All significant deficiencies and material weaknesses in the
design or operation of internal control over financial reporting which are
reasonably likely to adversely affect the Company's ability to record, process,
summarize and report financial information, which are present or were present
during the time periods of the Reports; and


b)             Any fraud, whether or not material, that involves management or
other employees who have a significant role in the Company's internal control
over financial reporting.


6.            I, Frank A. Jacobs, also certify, pursuant to 18 U.S.C. Section
1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that
the Reports fully comply with the requirements of Section 13(a) or 15(d) of the
Securities Exchange Act of 1934 and that information contained in such Reports
fairly presents in all material respects the financial condition and results of
operations of Texhoma Energy, Inc. as of the periods covered by the Reports.


The Company, and its officers, Directors, agents and representatives may rely on
this certification letter. I personally, will jointly and severally indemnify
the Company and hold the Company harmless from and against any and all loss
damage, claim, liability and expense arising out of or resulting from the breach
of any warranty, certification, representation or covenant herein.




______________________
Frank A. Jacobs




Date:__________________




--------------------------------------------------------------------------------


